Citation Nr: 1338479	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  11-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating (evaluation) for coronary artery disease in excess of 10 percent for the period prior to May 15, 2012.

2.  Entitlement to a disability rating for coronary artery disease in excess of 30 percent for the period on and after May 15, 2012.

3.  Entitlement to an initial disability rating in excess of 50 percent disabling for an adjustment disorder with mixed anxiety and depression.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1968 to March 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from October 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

As the Veteran has disagreed with the initial ratings assigned following the grant of service connection for coronary artery disease and an adjustment disorder, the Board has characterized these issues as one of entitlement to higher initial disability ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2012, the RO granted a 30 percent rating for coronary artery disease and effectuated the award as of May 15, 2012.

The issue of entitlement to an initial rating for an adjustment disorder is REMANDED to the RO in Hartford, Connecticut.


FINDINGS OF FACT

1.  Prior to May 15, 2012, the Veteran's coronary artery disease was characterized by a workload greater than 10 METs with leg fatigue and dyspnea; continuous medication; no angina or dizziness; no congestive heart failure or acute rheumatic heart disease; and no left ventricular dysfunction.

2.  For the period on or after May 15, 2012, the Veteran's coronary artery disease is characterized by a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea; continuous medication; evidence of cardiac hypertrophy and dilatation on an echocardiogram; no congestive heart failure; and a left ventricular ejection fraction of 60 percent.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to May 15, 2012, the criteria for a disability rating in excess of 10 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.100, 4.104, Diagnostic Codes 7005, 7006, 7017 (2013).

2.  For the initial rating period since May 15, 2012, the criteria for a disability rating in excess of 30 percent for coronary artery disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.100, 4.104, Diagnostic Code 7005, 7006, 7017 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

The Veteran's appeal for a higher initial rating arises from his disagreement with the initial evaluation following the grant of service connection for coronary artery disease, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA has obtained service records, VA treatment records, and other records identified by the Veteran.

The Veteran has been afforded adequate VA cardiac examinations in March 2010 with addendums in December 2010 and May 2012 with addendums in June 2012.  The Veteran's history was taken and complete examinations with clinical measures were conducted, to include stress testing and echocardiograms.  Conclusions reached and diagnoses given were consistent with the examination reports.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi 16 Vet. App. 183 (2002).

Disability Rating Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2 (2013).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition.

Coronary artery disease (arteriosclerotic heart disease) is rated under Diagnostic Code 7005.  A 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  To receive the next higher rating of 30 percent, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  An evaluation of 100 percent disabling requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

A myocardial infarction is rated under DC 7006.  A 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  To receive the next higher rating of 30 percent, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  An evaluation of 100 percent disabling requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  During and for three months following myocardial infarction, documented by laboratory tests, an evaluation of 100 percent also may be assigned.

Coronary bypass surgery residuals are rated under DC 7017.  A 10 percent rating may be assigned when there is evidence of workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  To receive the next higher rating of 30 percent, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  An evaluation of 100 percent disabling requires chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation may also be assigned for three months following hospital admission for coronary bypass surgery.

The provisions of 38 C.F.R. § 4.104 Note (2) define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.




Initial Rating Period Prior to May 15, 2012

At the March 2010 VA examination, the Veteran reported that he was working full time and "[did] not feel that he [had] any physical limitations."  There was no evidence of left ventricular dysfunction, no congestive heart failure, and no functional impairment.  The Veteran was diagnosed with coronary artery disease with a workload of 9 METs based on private treatment records.  Examinations for coronary artery disease require the examiner to provide the METs level, determined by exercise (stress) testing, at which symptoms of dyspnea, fatigue, angina, dizziness, or syncope result.  See 38 C.F.R. § 4.100.  The examiner reviewed electrocardiogram and stress (exercise) testing reports from private treatment records in the claims file; however, these tests had not been completed within a year prior to the VA examination, making them inadequate for rating purposes.  In December 2010 the Veteran underwent exercise testing for VA compensation purposes which showed a workload of 11 METs with fatigue and dyspnea and no echocardiogram changes.

For a 30 percent rating, the evidence must show workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  The Veteran demonstrated a workload greater than 7 METs in his private treatment records submitted prior to the March 2010 VA examination and in the December 2010 VA exercise testing.  During this period there is no clinical evidence of cardiac hypertrophy or dilatation.  Nor is there any evidence of left ventricular dysfunction, congestive heart failure, or myocardial infarction.

Therefore, the Board finds based on the evidence of record the Veteran's coronary artery disease does not meet or more nearly approximate the criteria for an initial rating in excess of 10 percent for the period prior to May 15, 2012.  




Initial Rating Period on and after May 15, 2012

The report of the May 2012 VA examination notes that the Veteran does not have congestive heart failure and his coronary artery disease does not impact his ability work.  In June 2012, the Veteran underwent additional testing which showed workload of 7 METs with dyspnea; left ventricular ejection fraction (LVEF) of 60 percent; and, moderately dilated left atrium and mild concentric left ventricular hypertrophy on an echocardiogram.

To receive the next higher rating of 60 percent evidence must show more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The Veteran demonstrated a workload of greater than 5 METs throughout the entire rating period, and had an LVEF exceeding 50 percent during the June 2010 VA testing.  There is no evidence of congestive heart failure or myocardial infarction documented by laboratory tests during the entire rating period.

After review of all the evidence of record relevant to the period, the Board finds the Veteran's coronary artery disease does not meet or more nearly approximate the criteria for a rating in excess of 30 percent for the period on and after May 15, 2012.

Scar

The Board has considered whether a separate compensable evaluation is available to the Veteran based on scar manifestations secondary to his coronary bypass surgery. The record reflects that the Veteran has scars at his midsternal area from cardiac surgery and at the surgical grafting sites on one of his lower extremities.

Under the applicable regulations, to receive a disability rating for scars not on the head, face or neck, the scar must be deep and nonlinear covering an area of at least 6 square inches (39 square centimeters), or superficial and nonlinear covering an area of at least 144 square inches (929 square centimeters), or unstable and painful on examination, or other scars (including linear scars) with other effects of scars not considered in a rating provided under Diagnostic Codes 7801-7804.  38 C.F.R.         § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2013). 

The March 2010 VA examiner noted a midsternal linear scar measuring 25 centimeters long by 1 centimeter wide hypopigmented with decreased sensation. There was no pain on examination of the scar; no adherence to the underlying tissue; texture of the skin was normal; the scar was stable; there was no elevation, depression, inflammation, edema, or keloid; no limitation of motion; and the scar was superficial.  The VA examiner also noted two scars from the grafting site.  The medial calf scar was linear measuring 22 centimeters long by 0.50 centimeters wide, and the medial thigh scar was linear measuring 32 centimeters long by 1 centimeter wide.  Both of these scars were hypopigmented with decreased sensation. There was no pain on examination of the scars; no adherence to the underlying tissue; texture of the skin was normal; the scars were stable; there was no elevation, depression, inflammation, edema, or keloid; no limitation of motion; and the scars were superficial.

The Board finds that the weight of the lay and clinical evidence does not demonstrate that the Veteran is entitled to a separate compensable disability rating for the scars.

Extraschedular Consideration

The Board has considered whether the initial rating claim for coronary artery disease warrants referral for an extraschedular evaluation.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Veteran's coronary artery disease has manifested in a workload of METs greater then 5, but not greater than 7, hypertrophy, and dilatation.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria, Diagnostic Code 7017, specifically provides for disability ratings based on congestive heart failure, clinical findings, or the continuous use of medication.  In this case comparing the Veteran's disability level and symptomatology for coronary artery disease to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the Veteran's coronary artery disease, the Board finds that the criteria for referral for extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board considered potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath, 1 Vet. App. at 589.  The Board has found no section provides a basis upon which to assign any higher disability rating for the Veteran's coronary artery disease.  As the preponderance of the evidence is against the claim for a higher initial rating, the benefit-of-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

The Veteran asserts he is "retiring from his current employment in December 2013 due to social tolerance issues."  As the Veteran is working full-time, the issue of a total disability rating based on individual unemployability (TDIU) is not raised by the record.  


ORDER

A rating in excess of 10 percent for coronary artery disease prior to May 15, 2012, is denied.

A rating in excess of 30 percent for coronary artery disease on and after May 15, 2012, is denied.


REMAND

In a September 2013 statement; the Veteran asserted that his condition has worsened and that he was "unable to work due to the severity of his service connected emotional condition."  A September 2013 vocational evaluation from S. Barnes, Rh.D, conveys that the Veteran's psychiatric disorder had worsened and was necessitating his planned December 2013 retirement.

The Veteran should be provided an examination based on the claimed worsening of his psychiatric disorder.


Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent and authorization for release, obtain any outstanding private treatment records pertaining to the Veteran's psychiatric disorder.  Once obtained, the treatment records should be associated with the record.

2.  Obtain any outstanding VA treatment records for the Veteran's psychiatric disorder.  Once obtained, the treatment records should be associated with the record.

3.  Then schedule the Veteran for a VA psychological examination to determine the nature and severity of his service-connected psychiatric disorder.  The claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  Based on review of the appropriate records, the examiner should identify what symptoms the Veteran has manifested since the March 2012 VA examination that are attributable to his service-connected psychiatric disorder.  The examination report should note the severity of the Veteran's psychiatric disorder in terms conforming to the applicable rating criteria, including assessment of occupational and social impairment caused by specific symptoms.  A Global Assessment of Functioning (GAF) score should be provided.  The examiner should provide the rationale for all opinions expressed. 

4.  After completing the above and any additional development deemed necessary, readjudicate the claim for a higher initial rating for adjustment disorder.  If the decision remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R.                § 20.1100(b) (2013).


Department of Veterans Affairs


